Name: Commission Regulation (EEC) No 949/88 of 8 April 1988 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  processed agricultural produce;  agricultural policy;  marketing;  food technology
 Date Published: nan

 9 . 4. 88 Official Journal of the European Communities No L 92/43 COMMISSION REGULATION (EEC) No 949/88 of 8 April 1988 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manu ­ facture of pastry products, ice-cream and other foodstuffs common detailed rules for verifying the use and/or destination of products from intervention ("), as last amended by Regulation (EEC) No 165/88 (12)' is deleted. 2. In the Greek version, point (b) of the second subparagraph of Article 1 is replaced by the following : Ã ) Ã Ã ¿ Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã Ã ­Ã Ã µÃ ¹ ÃÃ ±Ã Ã ±Ã Ã ¸Ã µÃ ¯, Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 10, Ã ±ÃÃ  Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã ® Ã ºÃ Ã ­Ã ¼Ã ± Ã ºÃ ±Ã ¹ ÃÃ ¿Ã Ã ±Ã ½Ã Ã ±ÃÃ ¿Ã ºÃ Ã ¯Ã ½Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¹Ã  ÃÃ Ã ¿Ã ´Ã ¹Ã ± ­ Ã ³Ã Ã ±Ã Ã ­Ã  Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  IV.' 3 . In the Portuguese version of the introductory phrase of Article 4 (3), subheading 1902 90 90 is replaced by 1901 90 90. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Articles 6 (7), 12 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 842/88 (4), and in particular Article 7a thereof, Whereas, as a result of a mistake, Commission Regulation (EEC) No 570/88 (*) does not correspond in all respects to the text submitted for a vote to the Management Committee on the one hand and on the other hand inaccuracies remain ; whereas that Regulation should be corrected and amended accordingly ; Whereas Article 30 of Regulation (EEC) No 570/88 provides that it is to apply from 1 April 1988 ; whereas its belated publication does not enable the competent authorities to meet that date in view of the numerous changes in the system of controls ; whereas the date of application must therefore be postponed ; whereas, in view of those additional intervals, provision should be made for transitional measures enabling successful tenderers to take advantage beforehand of certain provisions of Regulation (EEC) No 570/88 which are in their favour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 4. Article 6 (2) is replaced by the following : '2. Where, for example because of uneven distri ­ bution, the content of each of the abovementioned products is found to be more than 5 % but less than 20 % below the minimum quantities prescribed, up to 1,5 % of the processing security referred to Article 18 (2) shall be forfeited per percentage point below the prescribed minimum quantities.' 5 . In the German, English and French versions, in the second indent of Article 9 ( 1 ) (b), 'Article 23 (2)' is replaced by 'Article 23 (3)'. 6. In the Greek version of Article 12 ( 1 ) (c), the introductory phrase is replaced by the following : Ã ³) Ã ½Ã ± ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ ¹ Ã Ã µ Ã ºÃ ¬Ã ¸Ã µ Ã Ã Ã ¼Ã ²Ã ±Ã Ã · ÃÃ Ã »Ã ·Ã Ã ·Ã  :'. HAS ADOPTED THIS REGULATION : 7. In the Greek version, the first subparagraph of Article 16 ( 1 ) is replaced by the following : Ã Ã ¹ Ã µÃ ½Ã ´Ã ¹Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã ¿Ã ¹ Ã Ã Ã ¼Ã ¼Ã µÃ Ã ­Ã Ã ¿Ã Ã ½ Ã Ã Ã ·Ã ½ Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ® Ã ´Ã ·Ã ¼Ã ¿ÃÃ Ã ±Ã Ã ¯Ã ± Ã µÃ ¯Ã Ã µ Ã ¼Ã µ Ã Ã Ã Ã Ã ·Ã ¼Ã ­Ã ½Ã · Ã µÃÃ ¹Ã Ã Ã ¿Ã »Ã ®, Ã ® Ã ºÃ ±Ã Ã ¬Ã ¸Ã µÃ Ã · Ã ³Ã Ã ±ÃÃ Ã ®Ã  ÃÃ Ã ¿Ã Ã Ã ¿Ã Ã ¬Ã  Ã Ã Ã ¿Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã  ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  Ã ­Ã ½Ã ±Ã ½Ã Ã ¹ Ã ±ÃÃ Ã ´Ã µÃ ¹Ã ¾Ã ·Ã  ÃÃ ±Ã Ã ±Ã »Ã ±Ã ²Ã ®Ã , Ã µÃ ¯Ã Ã µ Ã ¼Ã µ Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã ´Ã ®ÃÃ ¿Ã Ã µ Ã ³Ã Ã ±ÃÃ Ã  Ã ¼Ã ­Ã Ã ¿ Ã µÃÃ ¹Ã ºÃ ¿Ã ¹Ã ½Ã Ã ½Ã ¯Ã ±Ã .' Article 1 Regulation (EEC) No 570/88 is hereby amended as follows : 1 . In the fifth recital , 'under Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down 8 . In the Dutch version of Article 16 (2) (e), 'in artikel 5, lid 2, bedoelde' and 'in artikel 9 bedoelde' are deleted.(') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 78 , 23. 3 . 1988, p. 1 . 0 OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 87, 31 . 3. 1988, p. 4. 0 OJ No L 55, 1 . 3 . 1988, p. 31 . 9. In Article 19 (2), 'or proposing the lowest aid amount' is deleted. No L 92/44 Official Journal of the European Communities 9 . 4. 88 10 . In the Dutch version, the third and fourth subpara ­ graphs of Article 19 (3) are replaced by the following : 'Wanneer door aanvaarding van verscheidene offertes voor een zelfde opslagplaats, met dezelfde prijzen voor dezelfde bestemming van de boter, hetzelfde vetgehalte en dezelfde methode voor verwerking, de nog beschikbare hoeveelheid zou worden overschreden, wordt die hoeveelheid toegewezen naar rata van de hoeveelheden die in de betrokken offertes zijn vermeld. Als die verdeling ertoe leidt dat hoeveelheden van minder dan 5 ton worden toegewezen, wordt door loting toegewezen'. 1 1 . In the Portuguese version of Article 20 (3), Em caso de for?a maior' is replaced by 'Salvo caso de for?a maior'. 12. In the Portuguese version of Article 21 (1) (d), 'referidos no artigo 4?' is deleted ; 13 . In the Italian version, the second indent of Article 22 (3) (a) is replaced by the following :  in the introductory phrase at paragraph 3 (a), 'alinea a) do artigo 12? is replaced by 'alinea b) do artigo 12?'. 17. In Article 24, 'Regulation (EEC) No 1687/76 is replaced by 'Commission Regulation (EEC) No 569/88 0' and the footnote '(') OJ No L 55, 1 . 3 . 1988 , p. 1 .' is added. , 18 . In Article 26, 'Regulation (EEC) No 1687/76' is replaced by 'Regulation (EEC) No 569/88'. 19. Article 30 is amended as follows : (a) '1 April 1988' is replaced by '1 June 1988'. (b) the following subparagraph is added : 'However, on application by the successful tenderer submitted after 1 June 1988 and, as the case may be, within one of the time limits fixed in the second indent of Article 8 or the third indent of Article 10a (1) (b) of Regulation (EEC) No 262/79 or the first subparagraph of Article 2 (2) of Regulation (EEC) No 1932/81 , the provisions of Articles 4 and 6 (2), the first subparagraph and the introductory phrase of the second subparagraph of Article 8 , Article 11 , the first subparagraph of Article 18 (3), Article 22 (3) and the third subparagraph of Article 22 (4) and Article 23 shall apply to the . quantities awarded before 1 June 1988 . In that case the intervention agency shall issue an amendment to the original conditions of the contract and shall forward a copy, at the request of the successful tenderer, to the authorities responsible for controls in the other Member States concerned.' 20 . Annex V is replaced by Annex I hereto. 21 . Annex VI is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1988 . '  che Ã ¨ stato incorporato nei prodotti finali entro il termine fissato all'articolo 11 , terzo trattino o, qualora si applichi l'articolo 3, lettera a), che Ã ¨ stata costituita la cauzione di trasformazione di cui all'articolo 18 , paragrafo 2.' 14. In the Portuguese version, in the second subparagraph of paragraph 4, 'e por via de concurso is replaced by 'e por concurso', 15. In the Dutch version of the third subparagraph of Article 22 (4), '3 %' is replaced by '2 %'. 16. The Portuguese version of Article 23 is corrected as follows :  the following is added to paragraph 2 (b) : '  por sondagem, no caso de aplicaÃ §Ã £o da alÃ ­nea a) do artigo 3?,  para cada lote, no caso de aplicaÃ §Ã £o da alÃ ­nea b) do artigo 3?.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1988 . For the Commission Frans ANDRIESSEN Vice-President 9. 4. 88 Official Journal of the European Communities No L 92/45 ANNEX I ANNEX V Correlation table Regulation (EEC) No 262/79 This Regulation Article 1 first subparagraph Article 1 first subparagraph Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 (1 ) Article 5 Article 5 (2) and (3) Article 6  Article 7 Article 6 Article 8 Article 7 Article 9 Article 8 Article 11 Article 9 Article 10 Article 10 Article 12 Article 10a Article 1 1 Article 13 \ Article 12 Article 14 Article 13 Article 15 Article 14 Article 16 Article 15 Article 17 Article 16 Article 18 Article 17 Article 19 Article 18 Article 20 Article 19 Article 21 Article 20 Article 21 (3) Article 21 Article 23 Article 22 Article 23  Article 24  Article 25  Article 26  Article 27 Article 24 Article 28 Article 25 Article 29 . Article 26 Article 30' No L 92/46 Official Journal of the European Communities 9 . 4. 88 ANNEX II 'ANNEX VI Correlation table Regulation (EEC) No 1932/81 This Regulation Article 1 ( 1 ) and (2) Article 1 Article 1 (3) Article 2 Article 2 (1 ) Article 3 Article 2 (2) Article 11 \ Article 8 Article 2 (3) 1 Article 10 Article 12 Article 3 Article 13 Article 4 Article 14 Article 5 Article 16 Article 6 l Article 17 Article 7 Article 18 Article 8 Article 19 Article 9 Article 22 Article 10 ( 1 ) and (2) l Article 24 Article 10 (3) Article 23 Article 11 Article 22 Article 12  Article 13 \ Article 28 Article 14 Article 30'